t c memo united_states tax_court mary l hatcher and bradley j hatcher petitioners v commissioner of internal revenue respondent mary l hatcher a k a mary l bell petitioner v commissioner of internal revenue respondent docket nos filed date mary l hatcher and bradley j hatcher pro sese stephanie j rakoski for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner wife’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 with respect to petitioners’ joint federal_income_tax for the irs determined a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure after concessions the principal issue for decision is whether petitioners for are entitled to a business_bad_debt deduction under sec_166 we hold that they are not as a corollary we conclude that petitioners did not have a net_operating_loss for available for carryback to petitioner wife’s return we also hold that petitioner husband does not qualify as a real_estate_professional for and so petitioners may not deduct a dollar_figure rental real_estate loss that petitioner wife for is liable for an accuracy-related_penalty and that petition- ers for are liable for most but not all of the accuracy-related_penalty that re- spondent has determined all statutory references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules of prac- tice and procedure we round all monetary amounts to the nearest dollar for respondent concedes that petitioner wife is entitled to a deduction of dollar_figure for a capital_loss carryforward and to a corresponding reduction to any penalty determined for for respondent concedes that petitioners are entitled to a deduction of dollar_figure for health insurance premiums for peti- tioners concede that petitioner husband failed to report dollar_figure of nonem- ployee compensation that petitioners are not entitled to deductions in the ag- gregate amount of dollar_figure as claimed on two schedules c profit or loss from business and that petitioners are liable for additional self-employment_tax in the amount calculated by respondent in the event we determine as we do that they are not entitled to the claimed business_bad_debt deduction all other adjust- ments apart from those discussed in the text are computational findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner wife mary b hatcher formerly mary bell mary was single for taxable_year she married bradley j hatcher bradley in date they resided in texas when they filed the respective petitions mary received an undergraduate business degree and an m b a in cor- porate finance from through she was employed by blockbuster corp initially serving as vice president for investor relations and from through as senior vice president and treasurer in the latter capacity she was re- sponsible for the company’s investor relations treasury functions risk manage- ment financial planning and tax mary’s employment with blockbuster ended in the summer of there- after she worked as an independent_contractor for blockbuster consulting on seve- ral media-related transactions blockbuster reported her nonemployee compensa- tion for on form 1099-misc miscellaneous income since mary has been a partner in a private equity firm specializing in transactions involving tech- nology and media bradley likewise has an extensive business background primarily involving origination of real_estate loans as a result of the financial crisis he became unem- ployed in late during health problems limited his physical activity he did not originate any real_estate loans during however he anticipated that he might return to this line_of_business in the future eg when loans that he had brokered previously matured and the borrowers sought to refinance a the bad_debt during and mary made a series of loans to brad carpenter whom she was then dating mr carpenter was unemployed at the time but was working on developing a golf-themed comic strip called in the rough mary advanced money to mr carpenter to fund the development of his comic strip and to pay certain of his personal living_expenses mary first advanced dollar_figure in date mr carpenter signed a promissory note for that amount bearing interest of annually the note was to be repaid based on mutually agreed company performance beginning year following distribution or licensing agreement of his comic strip mary did not investigate mr carpenter’s ability to repay the loan when making this initial advance or any subsequent advances she did not ask him to provide bank statements credit reports tax returns or other financial information nor did she require collateral in date mary advanced mr carpenter another dollar_figure which he used to purchase a hummer over the following year mary made additional trans- fers to mr carpenter although they stopped dating in date she contin- ued to advance funds for two more months with the last transfer occurring on date in total she advanced mr carpenter dollar_figure respondent does not dispute that this constituted a bona_fide debt on date mr carpenter signed a promissory note carpenter note evidencing this indebtedness which superseded the date note this note explicitly stated that the purpose of the loan was to fund his personal expenses and the development of his comic strip it bore interest of and was payable in full on date mr carpenter did not pay the carpenter note at the prescribed time how- ever he had obtained employment as the executive producer of a film project and mary believed that the resulting income might enable him to repay the note in date and date she and mr carpenter executed amendments to the carpenter note the latter amendment required mr carpenter to repay the note in monthly installments of dollar_figure between march and date he made six payments totaling dollar_figure he made no subsequent payments petitioners on their tax_return did not report any interest_income attributable to the carpenter note during date mary and mr carpenter exchanged a series of emails in which she noted his default and demanded payment mr carpenter ex- pressed hope that he could still repay the carpenter note but in a date email he stated i have no money mary viewed this statement as indica- ting that he would make no further payments in date mary sent mr carpenter a formal notice of default and filed suit in an attempt to collect on the carpenter note on date she obtained a judgment against mr carpenter for damages of dollar_figure and attorney’s fees of dollar_figure in an effort to collect on this judgment she served discovery to investigate mr carpenter’s sources of income she alleged that he was receiving disability_income of dollar_figure per month and had bank_deposits from an unexplained source during late mary was still in negotiations in an effort to collect the debt as of date the carpenter note had not become completely worthless starting in mary had used her business contacts to introduce mr car- penter to people who might assist him in getting his comic strip syndicated she received no fees for these services apart from the carpenter note and amendments thereto there were no contracts between mary and mr carpenter she obtained no ownership_interest in the comic strip and had no right to share in any profits it might generate her sole opportunity for profit with respect to the comic strip was the repayment of the principal of the carpenter note with interest during mary was not engaged in the trade_or_business of lending money or in any trade_or_business other than her employment with or consulting for blockbuster her decision to lend money to mr carpenter was motivated chiefly by their personal relationship she would not have lent money to another individual or business on similar terms and she did not lend money to anyone else during she was not involved in the development of any media pro- perty apart from mr carpenter’s comic strip during this period on date mary contributed the carpenter note to mbh part- ners llc mbh a limited_liability_company that she had formed the previous day mbh had its business address at her home and she was its sole member mary formed mbh as an entity through which she allegedly intended to conduct future advisory and consulting work during mbh had no customers or clients and it engaged in no lending activities or other trade_or_business mary’s principal purpose for contributing the carpenter note to mbh was to enhance the appearance that the note was business-related b rental property before his marriage to mary in date bradley resided in a house on anita street in dallas texas anita property petitioners owned this house after the marriage it was unoccupied during the first half of and occupied by a tenant during the second half on schedule e supplemental income and loss petitioners reported for a loss of dollar_figure attributable to the anita property petitioners produced no contemporaneous or other documentation con- cerning the amount of time they devoted to the anita property bradley testified that during the first half of he performed routine maintenance and made light repairs to prepare the property for rental he estimated that these chores con- sumed to hours per week during the second half of the year he estimated that he devoted hours per month to the anita property petitioners submitted no evidence on this issue apart from bradley’s testimony c return preparation and examination mary timely filed her individual return reporting adjusted gross in- come agi of dollar_figure and tax due of dollar_figure in date she filed an amended_return for on which she claimed a dollar_figure long-term_capital_loss carryforward not reflected on her original return the irs abated tax of dollar_figure attributable to this amended_return and issued her a refund mary prepared petitioners’ joint_return on which they reported nega- tive agi of dollar_figure petitioners included two schedules c with this return the first schedule c for a business described as financial and real_estate consult- ing reported mary’s compensation from blockbuster for her consulting services the second schedule c for mbh reported no revenues or income but claimed a bad_debt_loss deduction of dollar_figure attributable to the alleged worthlessness of the carpenter note this claimed loss deduction represented unpaid principal of dollar_figure plus accrued interest of dollar_figure petitioners had not previously re- ported any of this interest as taxable interest on a federal_income_tax return on schedule d capital_gains_and_losses petitioners reported for a net long- term capital_loss of dollar_figure from the sale of blockbuster stock coupled with a capital_loss carryforward petitioners’ return created a net_operating_loss nol that they allocated in full to mary and she then carried this claimed nol back to her taxable_year in date she submitted form_1045 application_for tentative refund seeking a refund of dollar_figure for on this ground the irs processed the form_1045 and issued mary the refund she requested the irs selected petitioners’ return and mary’s return for examination it disallowed for the business_bad_debt deduction attributable to the carpenter note and as a corollary of that determination disallowed the claimed nol_carryback to the irs also disallowed the claimed schedule e loss deduction determining that petitioners were ineligible to deduct rental real_estate losses under sec_469 because their agi exceeded dollar_figure the irs made several minor and computational adjustments see supra p note and determined an accuracy-related_penalty for each year respondent issued petition- ers timely notices of deficiency and they timely petitioned this court the two cases were consolidated for purposes of trial briefing and opinion opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs be- cause we decide these cases on a preponderance_of_the_evidence we need not decide which party has the burden_of_proof see sec_7491 138_tc_306 a the bad_debt deduction sec_166 provides that t here shall be allowed as a deduction any debt which becomes wholly worthless within the taxable_year for a nonbusi- ness bad_debt held by a taxpayer other than a corporation sec_166 does not apply and the taxpayer is allowed a short-term_capital_loss for the taxable_year in which the debt becomes completely worthless sec_166 sec_1 a income_tax regs because petitioners for had an existing capital_loss in excess of dollar_figure and because an individual for any year cannot deduct against ordinary_income a capital_loss in excess of dollar_figure see sec_1211 petitioners could derive no current tax_benefit in from claiming a loss deduc- tion for the carpenter note unless that note were classified as a business debt sec_166 defines a business debt as a debt created or acquired in connection with a trade_or_business of the taxpayer or a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business to be eligible to deduct a loss as a business_bad_debt a taxpayer must show that she was engaged in a trade_or_business and that the debt was proximately related to her trade_or_business 66_tc_652 aff’d 601_f2d_734 5th cir sec_1_166-5 income_tax regs a taxpayer may be engaged in more than one trade_or_business at a time see 200_f3d_545 8th cir aff’g tcmemo_1998_136 but to be engaged in a trade_or_business the taxpayer must participate in the activity with continuity and regularity and her primary purpose for engaging in the activity must be for income or profit 480_us_23 the management of one’s investments no matter how extensive is not a trade_or_business 373_us_193 business vs nonbusiness_debt although petitioners assert that the carpenter loan was a business debt they have not identified any trade_or_business with which it could be associated mary was not engaged in the trade_or_business of lending money when she advanced funds to mr carpenter when one individual lends money to another t he right to deduct bad_debts as business_losses is applicable only to the exceptional situ- ations in which the taxpayer’s activities in making loans are so extensive and continuous as to elevate that activity to the status of a separate business 61_tc_318 cooper v commissioner tcmemo_2015_191 at describing factors used to evaluate whether a taxpayer’s lending activity rises to the level of a discrete trade_or_business nothing in the record indicates that mary was ever in the business of lend- ing money she was employed full time by blockbuster during and she never lent money to anyone but mr carpenter whom she was dating at the time see cooper at in making these advances she did not conduct herself as a prudent lender would she performed no credit checks sought no financial information and required no security we find no evidentiary support for the proposition that the carpenter note was a debt created or acquired in connection with a trade_or_business of lending money in which mary was person- ally engaged see sec_166 nor was any loss on the carpenter note incurred in the taxpayer’s trade_or_business namely mary’s occupation of serving as a blockbuster employee see sec_166 although she testified that she occasionally worked on deals for media content in her role as a blockbuster executive lending personal funds to developers of comic strips or other media content was clearly beyond the scope of her corporate duties blockbuster permitted its executives to pursue outside in- vestment activities provided those activities entailed no conflict of interest but such activities by definition were not incurred in mary’s trade_or_business as a blockbuster employee finally petitioners presented no evidence that mary was engaged during in any media-related business apart from that of being a blockbuster executive or consultant citing her familiarity with licensing entertainment pro- ducts petitioners urge that she engaged during in the business of de- veloping media content of which mr carpenter’s comic strip was supposedly an example but she exercised these skills solely in her capacity as a blockbuster ex- ecutive there is no evidence that she offered or would have been permitted by her employer to offer these services to others she cited no example of any content- development activity apart from in the rough with which she was involved during and even there her role was limited to that of an investor she financed mr carpenter’s activity rather than directly participating in it see com- missioner v groetzinger u s pincite noting that a sporadic activity does not qualify as a trade_or_business assuming arguendo that mary was engaged in some trade_or_business apart from her employment the circumstances surrounding the carpenter note indicate that it lacked a proximate relationship to such business a loss is deductible as a business_bad_debt only if the taxpayer is in a business and the debt in question is proximately related to that business 405_us_93 136_tc_263 to determine wheth- er a loss is proximately related to the taxpayer’s business we evaluate her dominant motive for making the loan generes u s pincite in viani v comissioner tcmemo_1994_471 68_tcm_776 we considered the taxpayers’ dominant motive in guaranteeing bank loans for their son’s farm although the taxpayers were previously farmers themselves we found that their dominant motivation for extending credit was affection for their son and the desire to see him succeed in farming viani t c m cch pincite we noted that the taxpayers would not have agreed to the loan guarantees that they undertook on behalf of their son for anyone else ibid we accordingly ruled that they did not incur a business_bad_debt loss when upon their son’s default they paid off the bank pursuant to their guaranty several factors pointing to the nonbusiness character of the debt in viani point to the same conclusion here mary’s dominant motivation for lending money to mr carpenter was personal stemming from their romantic relationship during she would not have lent dollar_figure to anyone else on compar- able terms and she in fact made no loans to anyone else before advancing funds she did not perform a credit check on mr carpenter or review financial informa- tion relevant to his ability to repay and one explicit purpose of the loan was to fund mr carpenter’s personal living_expenses including the purchase of a hum- mer these circumstances paint the carpenter loan as a personal favor rather than an activity proximately connected with a profit-seeking business in an apparent effort to portray a personal bad_debt as a business_bad_debt mary contributed the carpenter note to mbh in date shortly before de- claring the note worthless the carpenter note clearly was not acquired in connection with any trade_or_business carried on by mbh see sec_166 mary testified that she formed mbh as the vehicle through which she intended to provide advisory and consulting services after leaving block- buster’s employ mbh had no customers or clients during and it engaged in no lending activities or other business during that year and even if mbh were thought to have conducted a trade_or_business during the carpenter note was not proximately related to it mbh was not in the debt collection business and it is hard to see how an asset that mary allegedly believed to be worthless could have a proximate connection to her future consulting business in sum we find that the carpenter note was not created or acquired in connection with any trade_or_business conducted by mary or mbh and that it was not a debt the loss from the worthlessness of which was incurred in any trade_or_business conducted by mary or mbh sec_166 and b the carpenter note was therefore a nonbusiness_bad_debt which upon becoming worthless would generate only a short-term_capital_loss see sec_166 worthlessness during sec_166 allows a deduction for a business_bad_debt loss only if the debt becomes wholly worthless within the taxable_year even if the carpenter note were a business debt petitioners did not carry their burden of proving that the note was wholly worthless as of date for this reason as well they were not entitled to either an ordinary or a capital_loss deduction for on account of the carpenter note the year in which a debt becomes worthless is fixed by identifiable events that make it reasonable for the lender to abandon any hope of recovery 77_tc_582 worthlessness in a particular year is a question of fact that must be determined by an examination of all the circum- stances 14_tc_1282 there is no standard test or formula for determining worthlessness relevant facts include the debtor’s solvency and the lender’s collection efforts see lucas v am code co if the carpenter note had become worthless during petitioners’ capi- tal loss would be limited to the unpaid principal or dollar_figure a bad_debt deduc- tion on account of accrued interest dollar_figure in this case would be allowed only if that interest had previously been returned as income sec_1_166-6 income_tax regs 280_us_445 109_tc_400 sec_1_166-2 income_tax regs the taxpayer must establish objective facts from which worthlessness can be determined mere belief of worthlessness is insufficient 50_tc_813 aff’d per curiam u s tax cas cch para 9th cir on the record before us we conclude that the carpenter note was not whol- ly worthless as of date as an identifiable_event establishing the note’s worthlessness petitioners point to the date email in which mr carpenter stated i have no money but petitioners’ subsequent actions show that they had not abandoned reasonable hope of recovery in date petitioners commenced litigation against mr carpenter to enforce repayment of the carpenter note and they secured a dollar_figure judgment the next year during they served post-judgment discovery on mr carpenter in an effort to collect on this judgment alleging that he had substantial monthly income and unexplained bank_deposits they continued negotiations with mr carpenter through late in an effort to recover at least some portion of the debt given petitioners’ extensive business and finance backgrounds it is implau- sible that they would have kept throwing good money after bad if they genuinely believed the carpenter note had become wholly worthless two years previously b rental real_estate loss petitioners for incurred a rental real_estate loss of dollar_figure on the anita property sec_469 generally disallows a deduction for a passive_activity_loss incurred by an individual sec_469 defines passive_activity to in- clude activity involving a trade_or_business in which the taxpayer does not mater- ially participate and any rental_activity regardless of whether the taxpayer ma- terially participates sec_469 sec_469 allows an individual who actively participates in a rental real_estate activity to deduct against ordinary_income up to dollar_figure of losses from the activity but only if his agi is less than dollar_figure sec_469 and see sec_469 providing for gradual phase out of deduction once agi exceeds dollar_figure relying on these provisions petitioners on their return claimed a dollar_figure loss deduction from the anita property taking the position that bradley actively participated in managing the property and that their agi owing to the loss on the carpenter note was zero upon disallowing the bad_debt_loss deduction the irs likewise disallowed petitioners’ claimed schedule e loss deduction determining that their agi exceeded dollar_figure and hence that their deduction for passive real_estate losses had been completely phased out see sec_469 assuming arguendo that no deduction is available under sec_469 petitioners contend in the alternative that bradley was a real_estate professional-- that is a taxpayer in a real_property business within the meaning of sec_469 that section provides that the rental_real_estate_activities of a real_estate_professional are not per se passive sec_469 see kosonen v commis- sioner tcmemo_2000_107 79_tcm_1765 sec_1_469-9 c income_tax regs if a real_estate_professional materially participates in a rental real_estate activity that activity is treated as nonpassive and the sec_469 disallowance does not apply see shiekh v commissioner tcmemo_2010_ fowler v commissioner tcmemo_2002_223 sec_1_469-9 income_tax regs to qualify as a real_estate_professional a taxpayer must among other things perform more than hours of services during the taxable_year in real_property trades_or_businesses in which he materially participates sec_469 for taxpayers filing a joint_return only one spouse need qualify under this rule sec_469 a real_property_trade_or_business means any real_property development redevelopment construction reconstruction acquisi- tion conversion rental operation management leasing or brokerage trade_or_business sec_469 a taxpayer may substantiate the required hours of participation by any reasonable means but a mere ballpark guesstimate will not suffice 135_tc_365 sec_1 5t f temporary income_tax regs fed reg date although bradley actively participated in managing the anita property and had previously originated real_estate loans we find that for he did not qualify as a real_estate_professional he did not originate any real_estate loans during and petitioners maintained no documentation of the time they devoted to the anita property bradley credibly testified that he devoted to hours per week to the property during the first half of and hours per month during the second half this testimony indicates that he performed at most hours of ser- vices in real_property businesses during because this is short of the hours required bradley was not a real_estate_professional during and peti- tioners were not eligible to deduct their dollar_figure rental real_estate loss petitioners contend that bradley was a real_estate_professional because he had extensive experience originating real_estate loans before for purposes of deducting passive losses however the code defines a real_estate_professional not by reference to his skill set or experience but by reference among other things to his hours of services during the taxable_year in real_property trades_or_businesses sec_469 bradley’s skills in originating real_estate loans and the hours he devoted to loan origination in prior years are thus irrelevant to the inquiry that we must perform because we find that bradley did not meet the hours requirement we need not consider whether his prior loan origination activity would constitute a real_property_trade_or_business c accuracy-related_penalty the code imposes a penalty upon the portion of any underpayment of income_tax that is attributable among other things to negligence or any sub- stantial understatement of income_tax sec_6662 and b and negli- gence is defined as any failure to make a reasonable attempt to comply with the provisions of the code an understatement of income_tax is substantial if it ex- ceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 in the case of an nol_carryback the penalty for negligence applies to any portion of an underpayment for the carryback_year that is attributable to negli- gence in the year in which the nol arose loss_year sec_1_6662-3 income_tax regs similarly the substantial_understatement_penalty applies to any portion of an underpayment in the carryback_year that is attributable to a tainted item in the loss_year sec_1_6662-4 income_tax regs the determination of whe- ther an understatement is substantial for a carryback_year is made with respect to the return for that year ibid a tainted item is any item for which there is nei- ther substantial_authority nor adequate_disclosure with respect to the loss_year id subpara i under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 respondent met his burden by showing that petitioners were not entitled to the dollar_figure bad_debt deduction claimed on their return or to the dollar_figure nol deduction claimed on mary’s return the understatements of income_tax attributable to those improper deductions ex- ceed both dollar_figure and of the tax required to be shown on each return the burden thus shifts to petitioners to prove that the penalty does not apply see id pincite sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor in determining the existence of reasonable_cause is the taxpayer’s effort to ascertain her correct_tax liability circumstances that may signal reasonable_cause and good_faith include an honest misunder- standing of fact or law that is reasonable in light of all the facts and circum- stances including the experience knowledge and education of the taxpayer ibid mary was a sophisticated financial professional with an m b a in corporate finance she prepared her individual return for and petitioners’ joint_return for she testified that she relied principally on irs publication busi- ness expenses to determine that the carpenter note was a business_bad_debt that had become worthless during publication notes that a business_bad_debt is one that comes from operating your trade_or_business it cautions taxpay- ers about the disparate treatment of business and nonbusiness bad_debts directing them to publication investment_income and expenses for instructions regard- ing the latter while testifying that she hoped to profit by lending to mr carpenter mary did not explain why she believed that the carpenter note was a business debt her act of contributing that note to mbh in date suggests that she actually held the opposite belief mbh was a newly created entity that mary formed as a vehicle for rendering future consulting services she offered no plausible business reason for contributing to mbh as its only asset a former boyfriend’s promissory note that she believed to be worthless the court infers that her actual reason for making this contribution was to put the carpenter note into a business to enhance the appearance that it was business related in any event petitioners’ overall conduct does not show that they made a good-faith effort to determine their correct_tax liability with respect to the carpen- ter note the bad_debt_loss deduction they claimed included dollar_figure of accrued interest publication upon which mary said she relied explicitly informs tax- payers that they can claim a business_bad_debt deduction for interest only if the amount owed to you was previously included in gross_income mary prepared all relevant tax returns and she knew or should have known that no interest from the carpenter note was ever included in her gross_income publication also makes clear that a debt becomes worthless only when there is no longer any chance it will be repaid petitioners were actively pursuing collection remedies against mr carpenter after date including litigation that yielded them a dollar_figure judgment in they were still pursu- ing collection from mr carpenter in late in an effort to secure at least partial repayment of the carpenter note these facts show that petitioners did not regard the note as totally worthless at the close of the tax_year we find that petitioners did not act with reasonable_cause and good_faith in claiming a business_bad_debt loss deduction for the carpenter note on their joint_return and that they are liable for the accuracy-related_penalty with respect to the portion of the underpayment attributable to disallowance of that deduction we conclude that petitioners are also liable for the accuracy-related_penalty on the portion of the underpayment attributable to bradley’s unreported income of dollar_figure and petitioners’ unsubstantiated schedule c deduc- tions of dollar_figure see supra p and note and because the underpayment for was attributable to negligence with respect to a tainted item in see sec_1_6662-4 i income_tax regs mary is liable for an accuracy- related penalty with respect to the nol_carryback to that year for we reach the opposite conclusion with respect to the schedule e loss of dollar_figure and the additional self-employment_tax see supra p note bradley actively participated in managing the anita property and sec_469 entitled petitioners to a real_estate loss deduction of up to dollar_figure on the basis of their agi as reported on their return the disallowance of the schedule e loss deduction as well as the additional self-employment_tax arose automatically from disallowance of the bad_debt_loss deduction which increased their agi substan- tially our review of the testimony and record as a whole convinces us that the disallowance of the schedule e loss deduction and the additional self- employment_tax are not tainted items for purposes of calculating the substantial continued petitioners acted with reasonable_cause and in good_faith with respect to these two items accordingly they are not liable for the accuracy-related_penalty on the portion of the underpayment attributable thereto to reflect the foregoing and the concessions of the parties decisions will be entered under rule continued understatement penalty the tainted items rule applies only to substantial understatements of income_tax that are attributable to nol carrybacks see sec_1_6662-4 income_tax regs
